Exhibit 10.25



FIRST AMENDMENT TO OPERATING AGREEMENT
This First Amendment to Operating Agreement (“First Amendment”) is made this 26
day of January, 2015, by and between BURGER KING CORPORATION, a Florida
corporation (“BKC”) and CARROLS LLC, a Delaware limited liability company.
RECITALS
WHEREAS, BKC and CARROLS entered into that certain Operating Agreement dated May
30, 2012 (the “Agreement”), pursuant to which, inter alia, BKC assigned its
right of first refusal (“ROFR”) under certain franchise agreements to CARROLS in
exchange for good and valuable consideration paid by CARROLS;
WHEREAS, CARROLS agreed in the Agreement to remodel its portfolio of BURGER
KING® restaurants in compliance with a Remodel Plan as set forth in the
Agreement;
WHEREAS, CARROLS acknowledges and agrees that it will not be in compliance with
the Remodel Plan as of January 1, 2015;
WHEREAS, BKC has the right to suspend the assignment of the ROFR to CARROLS
under the Agreement by giving written notice to CARROLS on or before January 31,
2015; and
WHEREAS, BKC and CARROLS have reached an agreement under which BKC has agreed
not to exercise its right to suspend the assignment of the ROFR in exchange for
certain undertakings by CARROLS.
NOW, THEREFORE, BKC and CARROLS hereby amend the Agreement as follows:
1.
Capitalized Terms. Unless otherwise noted, all capitalized terms herein shall
have the same meanings as provided in the Agreement.



2.
Suspension of Assignment of ROFR. So long as CARROLS fully complies with each
and every obligation under this First Amendment, the assignment of the ROFR to
CARROLS will not be suspended. However, if CARROLS fails to comply with any
obligation contained in this First Amendment by the deadlines provided herein,
then the assignment of the ROFR to CARROLS will be suspended immediately and
without the necessity of any notice from BKC to CARROLS on the day after any
deadline that CARROLS fails to meet hereunder.



3.
Extension or Renewal of Franchise Agreements. CARROLS will pay the sum of Nine
Hundred Fifty Thousand and 00/100 Dollars ($950,000.00) (the “Renewals and
Extensions Payment”) to BKC on or before June 30, 2015, and it will be applied
to fees for the extension or renewal of franchise agreements. Two Thousand Five
Hundred and 00/100 Dollars ($2,500.00) of said sum will be applied to one year
of extension or renewal of a franchise agreement (so, for example, if a
franchise agreement is renewed for 20 years, then $2,500 x 20, or $50,000, will
be applied to fully pay the franchise fee for such renewal; if a franchise
agreement is extended for 5 years, then $2,500 x 5, or $12,500, will be applied
to fully pay the franchise fee for such extension). CARROLS will choose which
franchise agreements to renew or extend under this Section 3, subject to the
following conditions: (i) the Restaurant to which the franchise agreement
applies must have been remodeled to the 20/20 Image, as confirmed by BKC; (ii)
the current franchise agreement must be set to expire in 2017 or later; (iii) no
franchise agreement may be extended or renewed to a date later than December




--------------------------------------------------------------------------------



31, 2034; and (iv) no franchise agreement for any Restaurant remodeled to the
20/20 Image after the initial franchise agreement commencement date may be
extended to a date that is more than 20 years after the date on which such 20/20
Image remodel is completed (in such a case, the franchise agreement may only be
renewed, not extended) provided that extensions in such instances may be made to
cause the franchise term to be coterminous with the lease term or unexpired
options to extend the lease term for such Restaurant. CARROLS will send a list
to BKC on or before March 31, 2015, that indicates how it would like the
Renewals and Extension Payment to be applied. BKC and CARROLS will execute
Extensions of Franchise Agreement and Successor Franchise Agreements on the then
current forms that have been agreed between BKC and CARROLS.


4.
Remodeling of Restaurants. If CARROLS fails to complete the remodel of Three
Hundred Twenty Nine (329) Restaurants (under the Agreement in the aggregate
since the Effective Date) on or before June 30, 2015, then the assignment of the
ROFR to CARROLS will be suspended until such time that CARROLS has completed the
329th remodel. In addition, if CARROLS fails to complete the remodel of Four
Hundred Ten (410) Restaurants (under the Agreement in the aggregate since the
Effective Date) on or before December 31, 2015, then the assignment of the ROFR
to CARROLS will be suspended (or remain suspended) until such time that CARROLS
has completed the 410th remodel. Also, if CARROLS fails to complete the remodel
of Four Hundred Fifty Five (455) Restaurants (under the Agreement in the
aggregate since the Effective Date) on or before December 31, 2016, then the
assignment of the ROFR to CARROLS will be suspended (or remain suspended) until
such time that CARROLS has completed the 455th remodel. Notwithstanding anything
contained herein or in the Agreement to the contrary, the remodel of any
Restaurant of CARROLS in the Nashville DMA (acquired by CARROLS on or around
November 4, 2014) shall not count toward the remodel numbers included in and
required by this Section 4.



5.
Waiver of Right of First Refusal. CARROLS hereby waives its right of first
refusal with respect to any proposed sale of BURGER KING® restaurant numbers
3072, 3713, 6276 and 11582.



6.
Counterparts. This First Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.



7.
Time is of the Essence. Time is of the essence for this First Amendment and the
Agreement and each provision hereof and thereof.



8.
Submission of Amendment. Submission of this instrument for examination shall not
bind either party, and no duty or obligation shall arise under this instrument
until this instrument is signed and delivered by both BKC and CARROLS.



9.
Severability. If any provision of this First Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this First Amendment shall be interpreted as if such legal, invalid
or unenforceable provision did not exist herein.



10.
Successors and Assigns. This First Amendment is binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.




--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------





THIS FIRST AMENDMENT is executed by BKC and CARROLS as of the day and year
indicated on the first page hereof.




BURGER KING CORPORATION




By:    /s/ Yosef H. Hojchman            


Title:    VP Development NA            


Printed Name:    Yosef H. Hojchman        






CARROLS, LLC




By:    /s/ Richard G. Cross            


Title:    VP Real Estate                


Printed Name:    Richard G. Cross        



